DETAILED ACTION
This action is responsive to the request for examination containing pending claims 3, 5-8, 15, 18-21, 43-52, received 27 February 2021. Claims 3, 5-8, 15, 18-21, 43-52 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of:
 “generating a deep judgment sequence of 10 bases: calculating a base bitwise weighted sum of the preliminary data DNA sequence according to the following formula:  
    PNG
    media_image1.png
    60
    230
    media_image1.png
    Greyscale
 wherein i=A, T, C, G; val(i) is the value of base i, and val(A), val(T), val(C), val(G) correspond to 1, 2, 3, 4 respectively; position(i) is the position coordinate of the base i; N is the total length of the preliminary data DNA sequence; converting the value of the base bitwise weighted sum into a 10-bit ternary number sequence to generate a deep judgment sequence; …. (3) connecting the preliminary data DNA sequence and the correctionDNA sequence, and adding a protection sequence of 2 bases in length at the junction to obtain a data DNA sequence including a mutation correction sequence” as stated in claims 3, 7 and the claimed limitations of: 
“comparing the base number judgment value X'(i) of the preliminary data DNA sequence with the base number judgment value X(i) obtained by restoration of the preliminary judgment sequence in the mutation correction sequence included in the DNA sequence obtained by sequencing according to 
    PNG
    media_image2.png
    60
    235
    media_image2.png
    Greyscale
 wherein i=A, T, C, G; val(i) is the value of base i, and val(A), val(T), val(C), val(G) correspond to 1, 2, 3, 4 respectively; position(i) is the position coordinate of the base i; N is the total length of the preliminary data DNA sequence; comparing the base bitwise weighted sum' of the preliminary data DNA sequence with the base bitwise weighted sum obtained by restoration of the deep judgment sequence in the mutation correction sequence included in the DNA sequence obtained by sequencing according to the same rule;” as stated in claims 15 and 20. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 3, 5-8, 15, 18-21, 43-52 indicated claims 3, 5-8, 15, 18-21, 43-52 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446